Citation Nr: 1042577	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  10-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service-condition for heart disability, to include 
as secondary to the service-connected interstitial fibrosis and 
pleural abnormalities. 


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from November 1950 to July 1951. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, 
which denied service connection for a heart condition. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that any 
currently diagnosed heart condition was first manifested on 
active duty service; manifested within one year of separation 
from service; or caused by or related to the Veteran's service-
connected lung disability, or inservice asbestosis exposure.

CONCLUSION OF LAW

The criteria for service connection for a heart condition have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated May 2009.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  At his 
hearing in September 2010, he waived any error in the timing or 
content of the notice.  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings.  The Veteran was afforded the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted on a presumptive basis for certain chronic 
diseases, including cardiovascular-renal disease, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.
The Veteran contends that his heart disability was caused by his 
service-connected interstitial fibrosis and pleural abnormalities 
(claimed as asbestosis) and inservice asbestosis exposure.

Numerous private medical reports were submitted to include a 
cardiology consultation, cardiac invasive studies and discharge 
reports.  None of the private medical reports include an opinion 
as to whether the Veteran's service connected lung disability, 
interstitial fibrosis and pleural abnormalities, caused or 
aggravated his heart disability.  The Veteran read selected 
excerpts from his medical records at his hearing to support his 
contention that medical personnel have opined that his heart 
disease is due to his service-connected lung disability.  
However, none of the excerpts indicate that any such opinion was 
rendered.   

In a March 2009 letter, the Veteran's VA physician, Dr. K.J. 
wrote that the Veteran has a history of pulmonary fibrosis and 
"his private doctors have told him that his lung condition has 
contributed to his hear[t] condition (CHF)."  However, the 
private doctors' opinions themselves are not of record, just the 
Veteran's statement to Dr. K.J. that some unidentified private 
doctors opined that his lung disability contributed to his heart 
disability. 

In a June 2009 VA examination, the examiner reviewed the claims 
file, examined the Veteran and provided an opinion as to whether 
the Veteran's heart disability was related to his service 
connected lung disability.  The examiner noted that the Veteran's 
coronary artery disease with left ventricular residuals developed 
prior to any confirmed diagnosis of pulmonary fibrosis.  The 
examiner also noted that the Veteran had an acute left 
ventricular failure in January 2009.  There was no evidence of 
right ventricular failure in the April 2009 echocardiogram.  Two 
chest x-rays were taken and the examiner diagnosed the Veteran 
with left ventricular coronary artery disease, residual chronic 
left ventricular congestive heart failure and asbestosis with 
pulmonary fibrosis.  

The examiner opined that the Veteran's coronary artery disease 
and left ventricular congestive heart failure conditions were not 
caused by or the result of the asbestos related interstitial 
fibrosis and pleural abnormalities.  The examiner based his 
opinion on the fact that asbestos exposure has no medical 
literature connection to the development of coronary 
atherosclerosis.  The examiner found that the Veteran's left 
ventricular congestive heart failure was secondary to the 
progression of underlying left ventricular coronary artery 
disease.  

The examiner also reviewed the internet medical information 
received which stated that the well known medical information 
that profound severe pulmonary fibrosis can lead to pulmonary 
hypertension and right ventricular cardiac failure.  The examiner 
stressed that the Veteran has never had any right sided 
ventricular failure, that all of his coronary artery disease and 
congestive heart failure residuals have involved the left 
ventricular side of the heart with no asbestosis pulmonary 
fibrosis induced right ventricular failure condition. 

Also submitted was an internet article from the British Journal 
of Industrial Medicine as to the association between asbestos 
exposure and heart disease. 

A medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In the present case, the treatise evidence submitted by the 
Veteran is not accompanied by the opinion of any medical expert.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical professional.  
Here, the aforementioned information is simply too general to 
make a causal link more than speculative in nature, or to 
outweigh the specific medical evidence in this case which is 
directly pertinent to the Veteran.  

While this information is very informative, the opinion of the VA 
physician, who examined the Veteran and reviewed his claims file, 
which is specific to the facts of the case at hand, is more 
probative than the general report furnished by the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.)

The weight of the medical evidence is against a finding that the 
Veteran's service connected lung disability caused or contributed 
to his heart condition. 

As there are no contentions, nor evidence to suggest, that the 
Veteran's current heart disability began in service, began within 
one year of service, or is anyway related to any event or injury 
in service; service connection on a direct basis is not 
warranted.  In addition, the Veteran does not contend that he has 
had heart disease since service.  

The Board recognizes the Veteran's sincere belief that his 
current heart disability was caused by his service connected lung 
disability and inservice asbestosis exposure; but his statements 
to that effect are not considered competent evidence, and cannot 
therefore support his claim.  The Veteran is certainly able to 
report a past diagnosis or describe symptoms such as pain, as 
these are observable through his five senses.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  He is not, however, able to offer 
an opinion on diagnosis or etiology where such require 
specialized medical knowledge, testing, or training.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for a heart 
disability is not warranted.  


ORDER

Entitlement to service-condition for heart disability, to include 
as secondary to the service-connected interstitial fibrosis and 
pleural abnormalities is denied.  



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


